Citation Nr: 1326001	
Decision Date: 08/15/13    Archive Date: 08/26/13

DOCKET NO.  07-26 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a service connection claim for a psychiatric disorder, claimed as bipolar and depressive disorder, personality disorder, and/or posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for a psychiatric disorder, claimed as bipolar and depressive disorder, personality disorder, and/or PTSD.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from October 1965 to October 1967 and from December 1967 to June 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of Los Angeles, California, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The issue of whether new and material evidence has been submitted to reopen a service connection claim for a psychiatric disorder was previously remanded by the Board in April 2011.  The required development has been completed and this case is appropriately before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required. 


FINDINGS OF FACT

1.  In a July 2000 rating decision, the RO denied service connection for PTSD, and also denied reopening service connection for personality and depressive disorders.  The Veteran did not perfect a timely appeal to this decision.  

2.  Evidence received since the July 2000 rating decision is new and material regarding the issue of service connection for a psychiatric disorder, as it contains evidence not previously considered that has some tendency to establish a current diagnosis of a psychiatric disorder, PTSD.  



CONCLUSIONS OF LAW

1.  The July 2000 rating decision that denied service connection for PTSD and denied reopening service connection for personality and depressive disorders is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2000).  

2.  The criteria for reopening the Veteran's previously denied claim of service connection for a psychiatric disorder have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2012).  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  

In Kent v. Nicholson, 20 Vet. App. 1, 11-12 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, in the context of claims to reopen, VCAA notice (1) must notify a claimant of the evidence and information that is necessary to reopen the claim and (2) must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying benefit sought by the claimant.  With respect to the Veteran's claim decided herein, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions under Kent.  Moreover, there can be no prejudice to the Veteran in proceeding with the current action because of the favorable nature of the Board's decision to reopen service connection for a psychiatric disorder.  

Reopening of Service Connection for PTSD

In the current claim on appeal, the Veteran seeks to reopen service connection for a psychiatric disorder, to include PTSD and/or bipolar, personality, and depressive disorders.  In a July 2000 rating decision, service connection for PTSD was denied.  The RO also found no new and material evidence had been received to reopen service connection for personality, depressive, and bipolar disorders.  The RO found that the Veteran did not have a current diagnosis of the claimed disorder, PTSD.  Regarding the other claimed disorders, while current diagnoses were of record in 2000, these were shown to have manifested many years after service; thus, a nexus with any incident of service was not established.  The Veteran initiated but did not perfect an appeal of this determination, or submit any new and material evidence prior to the expiration of the appeal period, and his claim therefore became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.156(b), 20.1103.  

In considering the Veteran's application to reopen, the Board notes that the Veteran has claimed service connection for several psychiatric disorders, to include PTSD, bipolar disorder, and depressive disorder.  Additionally, current diagnoses of such disorders are established within the record.  Therefore, the Board has construed the current claim broadly, to encompass the variable diagnoses within the record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

Generally, a claim which has been denied in a final unappealed rating decision, or a rating decision that was appealed but was not perfected, may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c), (d)(3); 38 C.F.R. § 20.1103.  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented.  Anglin v. West, 203 F.3d 1343, 1347 (2000).  

In deciding whether new and material evidence has been received, the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  

Regardless of whether the RO determined new and material evidence had been submitted, the Board must address the issue of the receipt of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying claims and to adjudicate the claims de novo.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 460-61 (2007) (citing Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g, 8 Vet. App. 1 (1995)).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in this regard is irrelevant.  Barnett, 83 F.3d at 1383.  Further analysis, beyond the evaluation of whether the evidence submitted in the effort to reopen is new and material, is neither required nor permitted.  Id. at 1384.  Any finding entered when new and material evidence has not been submitted "is a legal nullity."  Butler v. Brown, 9 Vet. App. 167, 171 (1996) (applying an identical analysis to claims previously and finally denied, whether by the Board or the RO).  See Jackson v. Principi, 265 F.3d 1366, 1369 (2001) (the statutes make clear that the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the previous action denying the claim was appealed to the Board).  

In the July 2000 rating decision, the RO determined that the evidence then of record, while reflecting current diagnoses of several psychiatric disorders, including depressive disorder and bipolar disorder, did not establish onset of any such disorders during service, or within a presumptive period thereafter.  Regarding the service connection claim for PTSD, the RO determined that the evidence then of record did not reflect a current diagnosis of PTSD.  The evidence considered at that time included service treatment records as well as post-service VA and private treatment records.  

Since the prior denial of the claim in July 2000, recent evidentiary submissions have included the Veteran's own written and oral contentions, as well as additional VA and private treatment records.  Specifically, January 2001 and February 2006 VA psychiatric treatment intake records reflect current diagnoses of PTSD.  In a July 2007 memorandum, a VA physician also diagnosed the Veteran with PTSD.  

Having reviewed the recent evidentiary submissions, the Board finds that new and material evidence to reopen service connection for a psychiatric disorder has been received.  The January 2001 and February 2006 clinical records are new, as is the July 2007 memorandum, in that they were not of record at the time of the prior final denial.  These records are also not cumulative and redundant of evidence already of record, and are material, as they provide a current diagnosis of PTSD, the lack of evidence of which was the basis of the prior final denial of service connection.  

This evidence is also material because it relates to the unestablished fact that is necessary to substantiate the claim.  Specifically, this evidence addresses the basis for the prior denial by establishing a current diagnosis of PTSD.  See 38 C.F.R. § 3.307(a)(6)(iii).  The Court has held that 38 C.F.R. § 3.156(a) "must be read as creating a low threshold" which "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim."  Shade, 24 Vet. App. at 117-18 (2010).  

Given this standard, the Board finds that the additional evidence received is new and material within the meaning of 38 C.F.R. § 3.156, warranting reopening of service connection for a psychiatric disorder, to include PTSD and depressive and bipolar disorders.  At the time of the 2000 denial, VA had no competent evidence establishing a current diagnosis of PTSD.  The more recent medical evidence addresses this prior deficit in the record.  For this reason, the Board finds that the additional evidence received since the July 2000 decision is new and material to reopen service connection for a psychiatric disorder.  38 C.F.R. § 3.156(a).  


ORDER

The Veteran having submitted new and material evidence, his claim for service connection for a psychiatric disorder, claimed as PTSD and depressive and bipolar disorders, is reopened.  


REMAND

Service Connection for a Psychiatric Disorder

As noted above, the record reflects several current diagnoses of various psychiatric disorders, to include bipolar disorder, depressive disorder, and PTSD.  Additionally, the service treatment records indicate that in September 1968, he was afforded a psychiatric consultation related to charges of misconduct.  A passive aggressive personality was diagnosed, and this diagnosis was confirmed on his June 1969 service separation examination.  He was not recommended for reenlistment.  Finally, the Veteran has reported a depressed mood, social isolation, and other psychiatric symptoms since service.  Though a layperson, he is competent to report such observable symptomatology.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

After considering all evidence of record, the Board finds this evidence sufficient to trigger VA's obligation to afford the claimant a VA medical examination or opinion.  38 U.S.C.A. § 5103A(d); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  VA is obligated to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A. VA's duty to assist includes providing a medical examination and/or obtaining a medical opinion when such an examination becomes necessary to substantiate the claim.  38 U.S.C.A. § 5103A(d).  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain any pertinent VA treatment records not previously requested and/or obtained from the VA Medical Center in Los Angeles, California, or any other VA medical facility identified by the Veteran.  If no such records are available, that fact must be noted for the record.  

2.  Schedule the Veteran for a VA psychiatric examination in order to determine the current nature and etiology of any current chronic psychiatric disability.  All indicated tests and studies should be accomplished and the findings then reported in detail.  All relevant documents (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be made available to and reviewed by the examiner in rendering the opinion.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  The examiner/reviewer must confirm that the record was reviewed in the examination report. 

The examiner should provide an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that any identified chronic psychiatric disorder had its onset during active service or is otherwise related to any event or incident of service.  If the examiner determines a diagnosis of PTSD is warranted, the examiner is requested to identify the diagnostic criteria, including the specific stressor or stressors supporting the diagnosis.  The examiner should specifically address whether any claimed stressor regarding fear of hostile military or terrorist activity is adequate to support a diagnosis of PTSD and whether the Veteran's symptoms are related to the claimed stressor.  The examiner is reminded that the Veteran does not have confirmed service in Vietnam.  

All relevant medical records, including the claims folder, must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A clear rationale for all opinions is necessary and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

3.  After undertaking any additional development deemed appropriate, and giving the Veteran full opportunity to supplement the record, adjudicate the Veteran's pending service connection claim in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


